Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS filed on 04/02/2019 has been entered and considered. 
Claims 1-23 currently are pending. 
Please refer to the action below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to 
              As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient 
            ((“a creating unit”, “receiving unit”, “changing unit”, and “a deleting unit”)). 
Those units are interpreted as components of the controller 20 cited in at least page of 28 of the disclosure reciting “controller 20 is constituted by, for example, a central processing unit (CPU) and an interface. The CPU operates in accordance with an information processing program 210 to function as a receiving unit 200, a first creating unit 201, a second creating unit 202, a deleting unit 203, a display controller 204, or an execution unit 205 or the like”. 

       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 


Claims 1-10, and 13 is/are rejected under 35 U.S.C. 103 as obvious over Sheive et al. (US 2014/0047413, A1) in view of Shen et al (US 2012/0041844, A1).

     Regarding claim 1, Sheive teaches an information processing apparatus (at least para. 0006 and 0191 of Sheive teaches at least one or more apparatuses storing applications that may be customized to an original user which may be allowed in a case to be cloned or copied by a second user) comprising: 
a creating unit that creates, from a first application deletable by a person with a first authority, a second application deletable by a person with a second authority (para. 0191, 0193, and 0238 further teaches the original customized application belongs to the original user or creator and obviously possesses inherent rights deletable by the first person with the first authority, and a second copy application of further para. 0193 deletable by a person with a second authority); and 
a deleting unit that deletes the second application according to a predetermined condition (para. 0193 further teaches a case as would be appreciated in the art where the second user may do as he/she wishes with the created second copy 
     However, Sheive is silent regarding wherein said deleting unit that deletes the second application according to a predetermined condition when the first application is deleted.
     Shen further teaches in at least para. 0096 an apparatus configured to create second application copy from a first application, and said apparatus further adapted in at least para. 0096 to remove or deletes the second application according to a predetermined condition when the first application is deleted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Shen to include wherein said deleting unit that deletes the second application according to a predetermined condition when the first application is deleted, as discussed above, where a precondition of creating said second copy is based on the lifecycle of the original or parent application, wherein if said parent is deleted or expunged thereby the child or copy is essentially deleted as well, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, thus an adaptation of an old idea or invention using newer 

    Regarding claim 2 (according to claim 1), Sheive is silent regarding wherein the condition includes the number of times the second application is usable or a period during which the second application is usable.
     Shen further teaches in at least para. 0096 and 0093-0094 a frequency or number of times the second application is usable or a period during which the second application is usable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Shen to include wherein said condition includes the number of times the second application is usable or a period during which the second application is usable, as discussed above, where a precondition of creating said second copy is based on the lifecycle of the original or parent application, wherein further if the lifecycle or retention time of the original application and/or the copy essentially entails a period of time said application is usable until such application will be deleted by known means, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary 

    Regarding claim 3 (according to claim 2), Sheive is silent regarding wherein the condition includes a case where either of the number of times or the period is reached first.
     Shen further teaches in at least para. 0096 and 0093-0094 a frequency or number of times the second application is usable or a period during which the second application is usable, said lifecycle or retention period obviously comprises a condition including a case where either of the number of times or the period is reached first for a predetermined deletion process. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Shen to include wherein said condition includes a case where either of the number of times or the period is reached first, as discussed above, where a precondition of creating said second copy is based on the lifecycle of the original or parent application, wherein further if the lifecycle or retention time of the original application and/or the copy essentially entails a period of time said application is usable until such application will be deleted by known means, according to known methods to yield predictable 

    Regarding claim 4 (according to claim 1), Sheive further teaches wherein the condition is determined for each person with the second authority (para. 0193 further teaches the inherent rights of the original owner of the original application and inherent rights of the owner of the second application copy further comprising condition determined for each person with said second authority).

    Regarding claim 5 (according to claim 4), Sheive further teaches wherein the condition permits a specific person with the second authority to make unlimited use (para. 0193 further teaches the inherent rights given to the original owner and the owner of the second application permits said specific owner or person with the second authority to make unlimited use).



    Regarding claim 7 (according to claim 2), Sheive further teaches wherein the condition allows validation or invalidation to be set for each person with the second authority or each second application, and when the invalidation is set, the condition does not start being used (para. 0238-0240 further teaches a case where an application may be marked private or public, where a cloning condition allows validation or invalidation to be set for each person with access or second authority or each second application, and when the invalidation is obviously set, the condition does not start being used).

    Regarding claim 8 (according to claim 1), Sheive further teaches wherein the condition includes contents of an operation for the deletion (Sheive further teaches in at least segment 23-24 of page 4 where creation of the application further entails condition including contents of an operation in a case for possible deletion).

    Regarding claim 9 (according to claim 8), Sheive further teaches wherein the contents of the operation include displaying a warning or displaying a screen for confirming continued use to enable the continued use (para. 0191, and 0240 

     Regarding claim 10 (according to claim 1), Sheive is silent regarding wherein the deleting unit deletes the second application from a storage area that stores the second application.
     Shen further teaches in at least para. 0096 to remove or deletes the second application according to a predetermined condition when the first application is deleted which obviously entails deleting second application from a storage area that stores said second application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Shen to include wherein said deleting unit deletes the second application from a storage area that stores the second application, as discussed above, where a precondition of creating said second copy is based on the lifecycle of the original or parent application, wherein if said parent is deleted or expunged thereby the child or copy is essentially deleted as well, one skill in the art would further appreciate deleting said second application further entails deleting it obviously from a storage area that stores the second application, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a 

    Regarding claim 13 (according to claim 1), Sheive further teaches wherein the creating unit copies setting values of the first application when the second application is created, and newly stores the setting values (para. 0191 and 0193 further teaches the child application inherits in a case the features of the parent application which indicate obviously said creating unit copies setting values of the first application when the second application is created, and newly stores said setting values).

Claims 14, and 18-21 is/are rejected under 35 U.S.C. 103 as obvious over Sheive in view of Agrawal et al (US 2016/0078068, A1).

     Regarding claim 14, Sheive teaches an information processing apparatus (at least para. 0006 and 0191 of Sheive teaches at least one or more apparatuses storing public applications and applications that may be customized to an original 
a creating unit that creates, from a first application capable of executing a processing specified by a setting value of registered setting items, a second application for each user in such a manner that the second application is usable only by the user (para. 0191 and 0193 teaches the apparatus cloning or replicating in a case a first original application, the original and clone are each respectively are each owned by each respective user in such a manner that said second application is usable only by the second user, further in at least para. 0238-0240 further teaches said created second application, from said first application capable of executing a sharing and restricted processing specified by a setting value of registered setting items, for each user in such a manner that the second application is owned and usable only by the user);
a first receiving unit that receives, for each setting item for the first application, designation of a type related to whether to change a setting value of the second application (it is implied in at least para. 0193, and 0238-0240 said apparatus is further configured based on a public or private type application, received modification settings on whether for each setting item for the first application, and if modifications or cloning in para. 0239-0240 are supported such as cloning of the cloned applications, said apparatus obviously receiving obvious designation related 
    However, Sheive is silent regarding wherein a second receiving unit that receives change of a setting value for the second application and a changing unit that changes, according to the type, a setting value received by the second receiving unit.
   Agrawal teaches in at least para. 0126-0127 a case where a first application and second application may be modified, further comprising in at least para. 0126-0127 at least a plurality of said receiving units for receiving at least a change of a setting value for the second application and a changing unit that changes, according to the type of original or second copy, a setting value received by the second receiving unit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Agrawal to include wherein said second receiving unit that receives change of a setting value for the second application and a changing unit that changes, according to the type, a setting value received by the second receiving unit, as discussed above, where in a case a first application is non-changeable or private and can not be modified, selecting in a case a second application, and receiving a changed setting value, a scheduled changed value the next time of using said application and lastly a warning or confirmation to a user of the changed 

      Regarding claim 18 (according to claim 14), Sheive further teaches wherein the first receiving unit receives designation of the type from a creator of the first application (a saved private or public type application further noted in at least para. 0238-0240 is obviously in the art received as a designation of the type from a creator of the first application).

     Regarding claim 19 (according to claim 18), Sheive is silent regarding wherein the first receiving unit receives, from the creator of the first application, a scheduled changed value that is scheduled to be used for change of a setting value of the first application.
     Agrawal teaches in at least para. 0225-0226 the creating of at least one of a plurality of copies of an original application, where further in para. 0225-0226 


     Agrawal further teaches in at least para. 0230-0239 a plurality of received scheduling options which records in a case the scheduled changed value in the second copy application when setting values of the original and second applications are different from each other. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Agrawal to include wherein said receiving unit records the scheduled changed value in the second application when setting values of the first and second applications are different from each other, as discussed above, where scheduled changes are obviously recorded, the changes as understood in the art may comprises different changes between the first and second application which as further understood may as well be recorded when setting values of the first and second applications are different from each other, where ultimately the apparatus may send a warning or confirmation to a user of the changed value and/or scheduled changed value of modification of the first and/or second application, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either 

    Regarding claim 21 (according to claim 14), Sheive further teaches wherein when the second application is created, the creating unit copies a setting value of the first application and newly stores the setting value (para. 0191 and 0193 further teaches the child application inherits in a case the features of the parent application which indicate obviously said creating unit copies setting values of the first application when the second application is created, and newly stores said setting values).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as obvious over Sheive in view of Agrawal, and further in view of Mitsui et al. (US 2010/0296122, A1).

     Regarding claim 15 (according to claim 14), Sheive in view of Agrawal are silent regarding  wherein when the type is not changeable and the second application is selected, the second receiving unit notifies the user of a scheduled 
     Mitsui teaches in at least para. 0027-0029 a case where a first personal application includes settings not changeable and a case where a second application which may be invoked or selected by a user or the like where in Fig. 14 and para. 0029, and 0074-0077 when said second application is selected, a receiving means unit notifies the user of a scheduled changed value in the form of a gray-out color as illustrated in Applicant’s disclosure that is scheduled to be used for change of a setting value of the first application at next time when the user uses the second application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sheive in view of Agrawal, and further in view of Mitsui to include wherein when said type is not changeable and the second application is selected, the second receiving unit notifies the user of a scheduled changed value that is scheduled to be used for change of a setting value of the first application at next time when the user uses the second application.as discussed above, where in a case a first application is non-changeable or private and can not be modified, selecting in a case a second application, and receiving a changed setting value, a scheduled changed value the next time of using said application and lastly a warning or confirmation to a user of the changed value and/or scheduled changed value of modification of the first 

     Regarding claim 17 (according to claim 14), Sheive in view of Agrawal are silent regarding  wherein when the type is an unchangeable type and the second application is selected, the changing unit changes a setting value to a scheduled changed value.
     Mitsui further teaches in at least para. 0027-0029 a case where a first personal application includes settings not changeable and a case where a second application which may be invoked or selected by a user or the like where in Fig. 14 and para. 0029, and 0074-0077 when said second application is selected, a receiving means unit changes setting value in the form of a gray-out color as illustrated in Applicant’s disclosure that is scheduled to be used for change of a setting value of the first application at next time when the user uses the second application. It would have been obvious to one of ordinary skill in the art before the effective 

Claim Standings
Claims 11-12, 16, and 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly 
claim 12. The information processing apparatus according to claim 11, wherein the invalidated instruction unit is hidden.
16. The information processing apparatus according to claim 15, wherein when the type is a sustainably changeable type and the second application is selected, the second receiving unit displays a screen for confirming whether to accept change of the scheduled changed value even if the second application is an application to be immediately executed without display of a screen for confirming setting contents.
22. The information processing apparatus according to claim 14, wherein the second receiving unit does not display a screen for confirmation when a third application created from the second application exists, the second and third applications are created by the same creator, and the third application is selected under a circumstance where no setting value is changed upon selection of the second application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        5/26/2021